department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your letter cg catalog number or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil tax_exempt_and_government_entities_division date date legend n organization o state q date r date s company t number u number dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below are you providing particular services to your members and not furthering the common business interests of a particular industry thereby disqualifying you from exemption under sec_501 of the code yes for the reasons described below letter cg catalog number 47628k facts you were incorporated in the state of o on q your articles of incorporation state you were formed to promote the common business interests of your members your twelve board members are employed by technology companies venture capital management companies and educational institutions section one article v of your revised bylaws provides there shall be one class of members there shall be no distinction between memberships all members shall have the same rights preferences limitations and restrictions and each member shall have one vote in corporate affairs an organization or individual may only become a member by invitation of the board_of directors which shall extend invitations only to those it believes in its sole discretion will contribute to the mission and purposes of the corporation you have t individual members and u member organizations your membership span sec_43 states and four countries thirty-five percent of your members represent state and regional economic development agencies percent are public and private seed funds and percent are incubators university tech transfer organizations your purpose is to to your members which include the following on your website you list various benefits available only additionally your website states where companies may seek capital your website then lists nine organizations letter cg catalog number 47628k to further your purposes you allocate your time to the following activities activity annual conference newsletters economic impact studies training sessions negotiations with s total percentage of time you described your conference as your most important networking event you explained that organizations track new approaches and resources further narticipants meet with professionals from outside their local networks making one-on- one contact with at your two and a half day annual conference you offer various lectures and panels on topics including trends in innovation capital women in entrepreneurship building early stage businesses pitching new technologies to the experts and connecting entrepreneurs with opportunities among others the majority of the lectures focus on investors and entrepreneurs however you do present two lectures that pertain to government involvement in economic development one of your sessions includes an opportunity for start-up companies to make their sales pitch to the audience of potential investors along with a wine and cheese reception your conference features at least three networking breaks the sample newsletter you submitted contains various articles regarding new technologies and investments your training sessions participants in this event learn practical tools for identifying analyzing pricing structuring and negotiating seed investments these training sessions are generally offered during your annual conference you describe the wherein they may write to you and ask questions regarding seed and early-stage capital you explained that experts in the field including members of your board answer the questions the economic impact studies are paid for by organizations or members who are interested in the information the study will produce and are distributed only to those organizations or members who paid for the studies as a service available to your members letter cg catalog number 47628k according to your website s is the world’s leading deal flow management and collaboration software publisher this software allows users to manage all current and future deals in their portfolio in addition s will include support for its platform on the public-facing portion of your website and will provide additional private discussion and social networking areas on the members-only portion of your website your negotiation with s allows all dues paying members access to this software your agreement with s describes you as according to your agreement s_ has you stated that your strategic alliance agreement with s would be beneficial to both you and s you are funded by conference sponsorships member dues conference fees advertisements in your newsletters and miscellaneous other income you did not explain what companies receive in return for their sponsorship fees your primary expense is payroll for your two employees in addition you pay for various travel and entertainment_expenses incurred by your employees other expenses include conference expenses marketing and various administrative expenses law sec_501 of the internal_revenue_code code provides that organizations organized as business_leagues chambers_of_commerce real-estate boards boards_of_trade or professional_football_leagues whether or not administering a pension fund for football players not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual may be exempt from federal_income_tax sec_1_501_c_6_-1 a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self- letter cg catalog number 47628k sustaining is not a business league an association engaged in furnishing information to prospective investors to enable them to make sound investments is not a business league since its activities do not further any common business_interest even though all of its income is devoted to the purpose stated revrul_56_65 1956_1_cb_199 holds that a local organization whose principal activity consists of furnishing particular information and specialized individual services to its individual members engaged in a particular industry through publications and other means to effect economies in the operation of their individual businesses is performing particular services for individual persons such organization therefore is not entitled to exemption under sec_501 of the code as a business league even though it performs functions which are of benefit to the particular industry and the public generally the activities of the organization consisted of the maintenance of plan rooms for the convenience of members where plans and specifications for local construction projects together with the names of general contractors bidding of specific projects are filed revrul_59_391 1959_2_cb_151 holds that an organization whose membership consists of individuals firms associations and corporations each of whom represents a different trade business occupation or profession and created for the purpose of exchanging information on business prospects does not qualify for exemption under sec_501 of the code part of the rationale for the ruling is that the members have no common business_interest other than a mutual desire to increase their individual sales revrul_67_295 1967_2_cb_197 holds that an organization of businessmen holding luncheon meetings may qualify for exemption under sec_501 of the code the key to the determination is that the luncheon meetings are devoted to discussions reviews and considerations of the various problems in a particular industry revrul_67_296 1967_2_cb_212 holds that an organization that qualifies for exemption under sec_501 of the internal_revenue_code may conduct classes to improve the educational standards of the profession this activity improves the business condition of one or more lines of business as a whole revrul_68_264 1968_1_cb_264 defines a particular service for the purposes of sec_501 of the code as an activity that serves as a convenience of economy to the members of the organization in the operation of their own businesses the revenue_ruling also states that activities that constitute the performance of a particular services for individual persons may preclude exemption under sec_501 of the code letter cg catalog number 47628k revrul_70_641 1970_2_cb_119 involves an organization comprised of individuals from various professions in the field of public health the organization's activities which consist of lectures seminars and discussions seek to provide an interdisciplinary forum for exchanging knowledge and information the revenue_ruling concludes that the organization’s activities promote the members’ common business_interest by increasing the effectiveness of the interaction among the various professions and solving common business problems the fact that the members represent various professions does not prevent the organization from qualifying for exemption under sec_501 of the code because they share a common business_interest in the field of public health indiana retail hardware assn inc v united_states ct_cl the organization in this case conducted activities such as informational meetings but it also supplied to such of its members as wished to pay for them managerial_services weekly bookkeeping quarterly audits yearly preparation of federal_income_tax returns and other similar services in this case the court held that when conducting particular services for members is a substantial activity of an organization the organization will be precluded from exemption under sec_501 of the code glass container industry research corp v united_states u s dist lexis w d pa the organization in this case was a membership_organization for glass manufacturers representing approximately thirty percent of glass manufacuterers the organization conducted research and made its research patents and licenses available exclusively to its members who were not permitted to share the results of the research with non-members since the information was not made available to the general_public or an entire industry the court found that the activities of the organization was performing a particular services for members which disqualified from being classified as a business league under sec_501 of the internal_revenue_code in addition the organization failed to qualify as a chamber of commerce or board_of trade under sec_501 the court held that chambers_of_commerce and board_of trade are organizations that engage in many diverse lines of business and promote and publicize the advantages of an area and the advantages of doing business in a particular city since the organization did not promote the advantages of doing business in a particular geographic area it did not qualify as a chamber of commerce or board_of trade under sec_501 of the code application of law sec_501 of the internal_revenue_code provides that organizations organized as business_leagues may be exempt from federal_income_tax you connect investors economic development organizations public and private funds and tech transfer professionals and were formed to promote investments in seed and early-stage companies to further your purpose you provide a forum through your conference and letter cg catalog number 47628k other activities where information is furnished to prospective investors in order to enable them to make sound investments although you include educational lectures and workshops in your annual conference you consistently explained that your purpose is to promote investments in addition you described your conference as your most important networking event these facts show that you are formed to promote investment opportunities for your members rather then improving overall business conditions in the industry as shown in sec_1_501_c_6_-1 an association engaged in furnishing information to prospective investors to enable them to make sound investments is not a business league since its activities do not further any common business_interest even though all of its income is devoted to the purpose stated thus you are not a business league and you are not furthering a common business_interest and do not qualify under c revrul_56_65 held that a local organization whose principal activity consisted of furnishing particular information and specialized individual services to its individual members to effect the operation of their individual businesses is performing particular services and was not entitled to exemption under sec_501 your principal activity is your annual conference at your conference you unite investors and start-up companies and provide them with information on how to succeed in their investments and business ventures as your most important networking event the purpose of your conference is to bring together investors and investees to this end you host sessions where start-up companies solicit investments in their business ventures and where attendees may make one-on-one contact with persons specializing in facility capital formation by bringing together potential investors and investees you are performing particular services for members and or their business organizations that perform services for individuals are precluded from exemption under sec_501 of the code and for this reason you do not qualify your operation is similar to that of the organization described in revrul_59_391 in that the purpose of your members joining and attending your meetings is to increase their individual business opportunities the basic holding in that revenue_ruling is that the participants have no common business_interest other than a mutual desire to increase sales this is not sufficient to establish a common line_of_business for the purposes of sec_501 of the code your membership is not made up of persons with a common business_interest within the meaning of sec_501 but rather of persons desiring to increase their own personal wealth and organizations desiring to improve the economic conditions of their respective communities accordingly you do not qualify for exemption under sec_501 of the code the organizations described in revrul_67_295 and revrul_67_296 qualified for exemption under sec_501 of the code these revenue rulings refer to organizations discussing problems within an industry and raising the educational standards within a profession you are distinguishable from these revenue rulings in letter cg catalog number 47628k that while you do provide some educational aspects through your conference the overall purpose it to provide a forum for investors and investees to exchange information although you present two lectures that purport to address economic development issues the majority of your conference which is designed to be a networking event is aimed at allowing individuals and companies to find investment and funding opportunities your ancillary activities such as your arrangement with s further support the fact that you operate to help your members increase and manage their investments and your software for the purposes of sec_501 revrul_68_264 defines a particular service as an activity that serves as a convenience of economy to the members of the organization in the operation of their own businesses in addition to your principal activity you conduct several other services for members these services include your economic impact studies and the software provided through your negotiations with s which allows members to manager their investments as you explained in your application these features are customized or can be customized to meet the individual needs of your members in addition the economic impact studies that you provide are only available to the persons or organizations purchasing the same essentially all of your activities are providing services to members accordingly you are precluded from exemption under sec_501 of the code in revrul_70_641 an organization qualified for exemption even though its members were from different professions the members were in the same industry and worked together to solve problems common to the industry unlike the organization described in revrul_70_641 your membership does not represent a specific industry nor various professions within a common business field your membership is composed primarily of investors business owners and individuals who wish to own a business and promote investment in seed and early-stage companies further you are not solving problems common to an industry instead you are operating a forum where members may receive business leads accordingly you do not qualify for exemption under sec_501 of the code in indiana retail hardware assn inc v united_states the court held that when conducting particular services for members is a substantial activity of an organization the organization will be precluded from exemption under sec_501 of the code as discussed in the analysis of revrul_56_65 and revrul_68_264 above essentially all of your activities are providing particular services for members accordingly your organization does not qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code similar to the organization in glass container industry research corp the services you offer such as your agreement with s are available only to your members and are not made available to the your economic impact studies and your software letter cg catalog number 47628k general_public or an entire industry in addition your conference provides a services to your members and participants by providing a forum where they may exchange investment ideas and business leads your activities do not further the common business_interest of a line_of_business because sec_1_501_c_6_-1 clearly precludes an organization furthering investment opportunities from qualifying as a business league under sec_501 of the code although some of your members are state and regional economic development agencies your organization does not promote economic development in particular geographic area your conferences and services may provide economic development organizations the opportunity to solicit businesses to invest in their respective regions but your organization is not involved in promoting a particular geographic region as your members come from all across the country and even from other parts of the world accordingly you do not qualify as a chamber of commerce or board_of trade under sec_501 of the internal_revenue_code applicant’s position you state that your mission is to promote the common business_interest of persons or entities who make early-stage investments in local entrepreneurs and economies your focus is on increasing access to capital investors and entrepreneurs in so-called flyover regions that have been historically overlooked by mainstream venture capital investors you present educational opportunities for your members you acknowledge that your events provide a forum during which your members may find private opportunities however arranging such opportunities is neither your primary purpose or stated mission you explained that the provision in your bylaws that limits membership to those invited by the board is an artifact from your early days and that membership is open to anyone involved in early stage innovation capital you further explained that you expect the bylaws to be amended at the next board meeting service response to applicant’s position you explained that you want to promote the common business interests of investors but did not explain what business interests they have in common you further acknowledged that your events provide a forum for members to pursue private opportunities although this is not your primary purpose however your conferences have sessions where early stage companies may make their sales pitch to potential investors and you hold several networking events throughout your conference in addition you described your conference as your most important networking event you explained that this statement is clearly indicative of the fact that you are training people how to obtain capital and providing information about investment opportunities an association engaged in furnishing information to prospective investors to enable them to make sound letter cg catalog number 47628k investments is not a business league you explain that your focus is on increasing access to capital investors and entrepreneurs in so-called flyover regions that have been historically overlooked by mainstream venture capital investors while some of your members may represent various geographic areas the activities described in your application and on your website do not advocate or promote investments in a particular geographic area instead your activities focus on providing investment opportunities information and services to state and economic development agencies investors and investees details of your membership reveal that you have a national and even international focus and promoting investment in general not investment in a particular geographic area the bylaws that your representative described as an artifact from your early days are dated r just a little more than five months before the filing of your application_for exemption the statement that your bylaws were an artifact from your early days was not signed by an officer or director of your organization further the date by which you explained your bylaws would be amended has passed and you have not submitted amended bylaws for review even if membership in your organization was open and voluntary you would not qualify for exemption since you are conducting an activity that is precluded from exemption namely you are furnishing information to prospective investors to make sound investment decisions your members do not have a common business_interest and your activities are primarily services for members conclusion your purpose is to provide services for members that do not have a common business_interest mainly through a forum where members may find private investment opportunities you do not promote the advancement of any particular line_of_business or the improvement of business conditions based upon the foregoing analysis you do not qualify for recognition of exemption as an organization described in sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues letter cg catalog number 47628k types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal these items include a a n w p o r o the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement lf an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address letter cg catalog number 47628k mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may also fax your statement using the fax number shown in the heading of this letter letter to confirm that he or she received your fax if you fax your statement please call the person identified in the heading of this if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure publication letter cg catalog number 47628k
